         Case 1:20-cv-02405-EGS Document 178 Filed 04/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,


                    Plaintiffs,

        v.                                           Civil Docket No. 20-cv-2405 (EGS)

 LOUIS DEJOY, et al.,


                    Defendants.



   DEFENDANTS’ CONSENT MOTION TO STAY THE TIME TO RESPOND TO
   PLAINTIFFS’ SECOND AMENDED COMPLAINT PENDING THIS COURT’S
RULING ON PLAINTIFFS’ SECOND MOTION FOR A PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 6(b), Defendants hereby move the Court to

stay Defendants’ deadline for answering or moving to dismiss Plaintiffs’ Second Amended

Complaint pending this Court’s resolution of Plaintiffs’ Second Motion for a Preliminary

Injunction. A proposed order is attached. This request is made in good faith and for good cause,

as set out below:

   1. On March 9, 2021, Plaintiffs amended their Complaint for the second time, adding, inter

alia, new claims regarding the Postal Service’s obligations to take specific actions in the run-up

to future elections. See, e.g., 2d Am. Compl. ¶¶ 208-11, ECF No. 173. Plaintiffs allege that the

Postal Service’s actions violate the U.S. Constitution. Id.

   2. Pursuant to this Court’s March 16, 2021 Minute Order, Defendants must Answer or

otherwise respond to Plaintiffs’ Second Amended Complaint by April 13, 2021.
          Case 1:20-cv-02405-EGS Document 178 Filed 04/12/21 Page 2 of 3




   3. On March 26, 2021, Plaintiffs filed their Second Motion for a Preliminary Injunction.

See ECF No. 175. Defendants timely opposed on April 9, 2021. See ECF No. 177. Plaintiffs’

Reply Brief is due on April 16, 2021. See Minute Order (Apr. 2, 2021).

   4. Defendants respectfully move, with the consent of Plaintiffs, to stay their obligation to

respond to Plaintiffs’ Second Amended Complaint until after this Court rules on Plaintiffs’

Second Motion for a Preliminary Injunction. This extension is not for purposes of delay, but

rather is to conserve party and judicial resources. In their opposition to the Plaintiffs’ Second

Motion for a Preliminary Injunction, Defendants challenge Plaintiffs’ Article III standing, and

also argue that Plaintiffs have failed to demonstrate a substantial likelihood of success on the

merits of their constitutional claim. Accordingly, this Court’s resolution of the Motion may

inform any subsequent responsive pleading filed by Defendants. Furthermore, this Court’s

resolution of the Motion will also inform the nature and propriety of future proceedings more

generally. See, e.g., Joint Status Rpt. (Mar. 31, 2021) (parties’ divergent suggestions on future

proceedings); Minute Order (Apr. 2, 2021) (declining to schedule future proceedings at this

time). The parties propose that they file a joint status report with a suggested schedule for future

proceedings, including a date for Defendants to respond to Plaintiffs’ Second Amended

Complaint, within one week of this Court’s ruling on Plaintiffs’ Motion.

   5. Pursuant to LCvR 7(m), Defendants have consulted with Plaintiffs, who consent to this

motion.




                                                 2
        Case 1:20-cv-02405-EGS Document 178 Filed 04/12/21 Page 3 of 3




Dated: April 12, 2021        Respectfully submitted,

                             BRIAN M. BOYNTON
                             Acting Assistant Attorney General

                             ERIC R. WOMACK
                             Assistant Director, Federal Programs Branch

                             /s/ Joseph E. Borson
                             JOSEPH E. BORSON (Va. Bar No. 85519)
                             KUNTAL CHOLERA
                             ALEXIS ECHOLS
                             DENA M. ROTH
                             JOHN ROBINSON
                             Trial Attorneys
                             U.S. Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L. Street, NW
                             Washington D.C. 20005
                             (202) 514-1944
                             Joseph.Borson@usdoj.gov

                             Attorneys for Defendants




                                        3
